Citation Nr: 1032876	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in North 
Little Rock, Arkansas.

The  issue of entitlement to an increased evaluation for a 
right knee disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

On October 8, 2009, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant that 
he was withdrawing his appeal on the issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, and a 
dental condition.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, and a dental 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009). 
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In October 2009, the appellant submitted notice to the VA that he 
was withdrawing his appeal with respect to the issues involving 
bilateral hearing loss, a dental condition, and tinnitus.  As the 
appellant has withdrawn this appeal, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appellate issues and they are dismissed.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is dismissed.

2.  Entitlement to service connection for tinnitus is dismissed.

3.  Entitlement to service connection for a dental condition is 
dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


